DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 1, 4, 6, 11, 14, and 16.
3.	Applicant cancelled claims 2-3, and 12-13.

Allowable Subject Matter
4.	Claims 1, 4-11, 14-20 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 6, 11, and 16, the closest prior art record, He (US 2018/0206113) teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, a request message for reporting of UE capability, wherein the request message includes information for a plurality of radio access technology (RAT) types and information for a frequency band list associated with the plurality of RAT types; 
determining UE capability information corresponding to at least one RAT type among the plurality of RAT types, based on the information for the plurality of RAT types and the information for the frequency band list,

wherein the determining of the UE capability information corresponding to the at least one RAT type comprises generating the UE capability information for each RAT type included in the plurality of the RAT types based on a predetermined priority for the plurality of RAT types, and 
wherein the generating of the UE capability information comprises: 
generating a candidate band combination that supports a first RAT type, based on information for a frequency band that supports the first RAT type among the plurality of the RAT types; 
storing the candidate band combination that supports the first RAT type; 
generating parameters corresponding to the first RAT type by performing a filtering procedure corresponding to the first RAT type for the candidate band combination that supports the first RAT type; and 
adding the parameters corresponding to the first RAT type to the UE capability information and 
transmitting, to the base station, the UE capability information corresponding to the at least one RAT type, 
wherein the UE capability information corresponding to the at least one RAT type includes information for a frequency band corresponding to the at least one RAT2Appl. No.: 16/787,804 Response dated: February 26, 2021Reply to Office Action of: December 31, 2020type and information for bandwidth class of the frequency band corresponding to the at least one RAT type, and 
corresponding to at least one of uplink or downlink.

Dependent claims 4-5, 7-10, 14-15, and 17-20 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641